USCA4 Appeal: 22-6186      Doc: 9        Filed: 10/20/2022     Pg: 1 of 2




                                            UNPUBLISHED

                                UNITED STATES COURT OF APPEALS
                                    FOR THE FOURTH CIRCUIT


                                              No. 22-6186


        YO,

                            Plaintiff - Appellant,

                     v.

        ALLISON LAND, Commissioner; MARIO DENNIS, Ph.D., Director of Forensic
        Services; CRAIG S. KING, Psy.D., Clinical Psychologist,

                            Defendants - Appellees.



        Appeal from the United States District Court for the Eastern District of Virginia, at
        Richmond. M. Hannah Lauck, District Judge. (3:20-cv-00447-MHL-RCY)


        Submitted: October 18, 2022                                   Decided: October 20, 2022


        Before WYNN and THACKER, Circuit Judges, and FLOYD, Senior Circuit Judge.


        Affirmed by unpublished per curiam opinion.


        Yo, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-6186      Doc: 9         Filed: 10/20/2022     Pg: 2 of 2




        PER CURIAM:

               Yo appeals the district court’s order denying his motions to amend the complaint in

        an action that, more than a year earlier, the district court had dismissed without prejudice

        for failure to state a claim. We have reviewed the record and find no reversible error.

        Accordingly, we affirm for the reasons stated by the district court. * Yo v. Land, No. 3:20-

        cv-00447-MHL-RCY (E.D. Va. Feb. 7, 2022). We dispense with oral argument because

        the facts and legal contentions are adequately presented in the materials before this court

        and argument would not aid the decisional process.

                                                                                       AFFIRMED




               *
                 To the extent that Yo seeks to appeal the August 13, 2020, order dismissing his
        action, his notice of appeal was filed more than a year after the appeal period expired and
        therefore this court lacks jurisdiction. See Fed. R. App. P. 4(a)(1)(A), (a)(7)(A)(ii).

                                                     2